Citation Nr: 1506667	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  05-38 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran service connection for PTSD, assigning a 30 percent rating, effective September 14, 2001. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the RO in April 2010.  A transcript of the hearing is of record. 

During his April 2010 hearing, the Veteran testified that he lost his job due to his PTSD and has submitted evidence of an October 2010 letter from a former employer noting that the Veteran had job performance difficulties due to his mental condition.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, in a September 2010 Board decision, the Board concluded that a claim for a TDIU was raised by the record, but instead of immediately deciding it, the Board remanded the TDIU claim for further development while granting an initial 50 percent rating for PTSD.


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all elements of a claim, so including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

The Veteran's TDIU claim is raised on a derivative basis from his original service connection claim for PTSD.  The RO provided the appellant pre-adjudication notice by letter in February 2002 regarding the initial service connection claim for PTSD.  Subsequently, the RO granted service connection for PTSD in a June 2005 rating decision and the Veteran appealed this action seeking entitlement to a higher disability rating.  Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice with regard to the increased rating claim is required.  The Federal Circuit and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The issues of entitlement to a higher initial disability rating for PTSD and entitlement to a TDIU were addressed by the Board in September 2010, with the Board granting an initial rating of 50 percent for PTSD and remanding the TDIU issue for a medical opinion and for initial adjudication of the TDIU claim by the RO, as it was found that the issue of TDIU was raised by the record as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran was not provided with a separate letter addressing the issue of entitlement to a TDIU, as noted above, VA satisfied its duty by granting service connection for the PTSD issue and assigning an effective date and notice letter.  Also, the Veteran has indicated through statements and testimony submitted that he has an understanding of the necessary information for substantiating a claim for a TDIU.  Therefore, there is no prejudice shown as a result of the Veteran not receiving a notice letter addressing the TDIU claim.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records.  

The Board is also satisfied as to substantial compliance with its September 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand directed the AMC to schedule another VA examination to determine the effects of the Veteran's service-connected disabilities on his employability.  As a result, the Veteran had VA examinations in January 2011 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and contain a discussion of the effects of the Veteran's service-connected disabilities on his employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

In April 2010, during the course of the appeal, the appellant had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision. The hearing transcript shows that the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2). Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

TDIU

The Veteran claims that his service-connected disabilities hinder him from securing and maintaining gainful employment.  In his March 2014 statement, the Veteran reported that from the time he was fired from his last job, he has been unable to secure employment due to his age, being fired from two jobs for assault and not being able to get along with employees.  In addition, the Veteran stated that he had stage IV colon cancer and in combination with his service-connected disabilities, he was unable to work.  The Veteran also submitted a statement received by VA in September 2014 noting that he disagreed with the way the RO had interpreted his most recent VA examination in April 2014 noting that he had PTSD and depression for 30 years with no diagnosis and that he had polysubstance abuse as a result of the PTSD and depression, as a way of self-medicating.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is currently service connected for PTSD, rated as 50 percent disabling, effective September 14, 2001; diabetes mellitus, rated as 20 percent disabling, effective July 16, 2004, and 10 percent, effective December 12, 2000; peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus, which are separately rated as 10 percent disabling, effective May 8, 2008; and erectile dysfunction associated with diabetes mellitus, rated as 0 percent disabling, effective April 14, 2010; with a combined evaluation of 70 percent, effective May 8, 2008.  The assigned combined evaluation of 70 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU, effective May 8, 2008.  See 38 C.F.R. § 4.16(a).  

In this case, however, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is in receipt of SSA disability insurance benefits, but based on polysubstance abuse.  A September 1992 functional assessment notes that mental status examination demonstrated fully intact cognitive function and no further psychiatric impairment.  The examiner noted that while there were some inconsistencies in his performance, it would not be enough to preclude him from successful competitive employment.  A July 1993 evaluation notes, however, that the Veteran was found as having a long-term trend of behavior and deterioration that was a clear result of the Veteran's drinking and drug addiction.  A September 1993 SSA decision granted him disability benefits with an effective date of May 25, 1992. 

In October 2006, a letter from the Veteran's employer notes that the Veteran began to have problems operating their shuttle busses because of his medical condition that was a result of his being a disabled veteran.  He was transferred to a different position that did not require him to operate buses because they wanted to keep him in their company.  The letter was to confirm that he had job performance issues because he was a disabled veteran.  There was no specific reference, however, as to which medical conditions the employer was referring.

A September 2009 VA examination report notes that the Veteran's personality disorder was his core pathology and accounts for the bulk of his social and occupational problems over the years.  The examiner also noted that it was more likely than not that the Veteran's personality disorder and substance abuse as opposed to his PTSD caused his inconsistency in interpersonal problems. 

Although the September 2009 VA examiner provided an opinion as to the cause of the Veteran's occupational problems, the September 2009 VA examination report, or any other medical evidence of record, did not clearly indicate whether the Veteran could not secure or follow a substantially gainful occupation as a result of all of his service-connected disabilities.  Consequently, the Board remanded this claim in September 2010 for a VA examination regarding the effect of the Veteran's service-connected disabilities on his employability.

A January 2011 VA medical opinion was provided, in which the examiner noted that the claims file was not available.  The examiner noted that the Veteran had worked in multiple jobs, including a crane lift operator, a mail handler for 10 years, and then a dispatcher for DFW Airport.  He stated that he did not get along with the manager and co-workers and lost his job in 2008.  After examining the Veteran, the examiner assessed that his peripheral neuropathy in addition to other non-service connected disabilities were stable and did not prevent the Veteran from continuing his employment.  The examiner referred to a separate December 2010 evaluation by a clinical psychologist, which noted the Veteran's current psychiatric symptoms but did not address the issue of employability.

The Veteran had additional VA examinations in April 2012.  It was noted that the Veteran was currently unemployed/ retired since 2005 from his last position as a dispatcher for an airport parking lot times 14 years due to being fired due to interpersonal conflicts with his supervisor.  The Veteran's diabetes mellitus with bilateral lower extremity peripheral neuropathy was reportedly regulated by an oral hypoglycemic agent.  He had no hospitalizations due to this disability.  The examiner opined that while the Veteran's condition of diabetes mellitus did have an impact on his ability to work, it would not limit him from gainful employment in a sedentary position.  In addition, the examiner observed that the Veteran had moderate to severe diabetic peripheral neuropathy in the bilateral lower extremities, but also opined that it would not inhibit him from gainful employment in a sedentary position.

Further, regarding the Veteran's PTSD, the examiner opined that it nearly approximated occupational and social impairment with reduced reliability and productivity, which represents the current 50 percent rating already in effect for this disability.  He stated that the Veteran's PTSD was most likely caused or a result of his service and that his depressive disorder, not otherwise stated (NOS), was partly secondary to PTSD.  The examiner further observed that the Veteran's polysubstance dependence was in sustained full remission and was not caused by or as a result of his service.  He noted that the Veteran was fired from his last job in 2008 after shouting and cursing at his supervisor.  The examiner commented that the Veteran admitted, however, that for eight years on the airport job - while driving a bus - he functioned fairly well since he was able to work away from supervisors and coworkers.  It was only when he moved inside to the office that he had more problems with his temper.  In addition, the examiner noted that the Veteran reported that since he turned 65, his temper is not what it used to be.  Thus, the examiner opined that the Veteran was not unable to secure or follow substantially gainful employment due to his PTSD, although adding that the Veteran should ideally be employed in a position in which he can work somewhat independently.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has post-service work experience as a crane lift operator, a mail handler, and a dispatcher.  Each VA examiner who addressed the matter determined that the Veteran was capable of gainful employment.  Although certain occupations requiring strenuous physical activity and/ or significant interactions with people may be precluded, the April 2012 medical professionals each found that sedentary employment would be attainable.  In conjunction with medical problems including stage 4 colon cancer, ischemic heart disease, cervical spine disability, hypertension, and peripheral neuropathy of the upper extremities, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities are not for consideration in this analysis.  To the extent the PTSD and other service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

The Veteran is competent and capable of stating that he has encountered difficulties in securing and maintaining substantial employment.  Likewise, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Here, however, the April 2012 VA examiners therefore steadfastly disputed any notion the Veteran is unemployable, much less strictly on account of his service-connected disabilities.  Therefore, a TDIU rating is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


